Order entered September 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00127-CR
                                      No. 05-13-00128-CR

                           LEWIS MICHAEL WALL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 219-80388-2011, 219-80389-2011

                                          ORDER
       Appellant’s August 20, 2013 motion to supplement the reporter’s record is GRANTED.

       We ORDER Deputy Official Court Reporter Robyn M. Rodriguez to file, within

THIRTY days of the date of this order, a supplemental reporter’s record of the hearing held on

March 13, 2013 on appellant’s motion for new trial.

       WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Robyn M. Rodriguez.


                                                      /s/   LANA MYERS
                                                            JUSTICE